Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claim 1 as arranged, specifically “the second electrically conductive member has a throughhole; the waveguide member is split by the throughhole into a first ridge and a second ridge; when viewed from a direction perpendicular to the waveguide surface, a center of the throughhole is located between one slot included in the first slot group and one slot included in the second slot group; an opening defined by the throughhole includes: a lateral portion extending along a second direction that intersects the first direction; a first vertical portion being connected to one end of the lateral portion and extending along the first direction; and a second vertical portion being connected to another end of the lateral portion and extending along the first direction; along the first direction, at least one of the first vertical portion and the second vertical portion has at least a partial overlap with at least one slot included in the first slot group or the second slot group; a number of slots in the first slot group and the second slot group is or are connected to a waveguide within the throughhole via a first waveguide extending between the waveguide surface of the first ridge and the second electrically conductive surface; and a remaining slot or slots in the first slot group and the second slot group is or are connected to the waveguide in the throughhole via a second 
Prior art Kirino (U.S. Patent Application No. 20110187614) teaches a first electrically conductive member, a second electrically conductive member, a ridge-shaped waveguide member, a plurality of electrically conductive rods, and slot groups (see Figs. 5 and 18), but does not teach the throughhole and the specific arrangement of the throughhole relative to the slot groups as defined above. Sonozaki et al. (U.S. Patent Application No. 20150229027) teaches a first electrically conductive member, a second electrically conductive member, a plurality of electrically conductive rods (43) first and second slot groups (see Fig. 1A), but does not teach the throughhole and the specific arrangement of the throughhole relative to the slot groups as defined above. It would not have been obvious to modify either of these prior arts as it would substantially and unpredictably change the antenna performance.
The rest of the claims are allowable based on their dependence from the above claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL MUNOZ/Primary Examiner, Art Unit 2896